Opinion by
Judge Kramer,
Concurring in Part and Dissenting in Part :
First, I would like to state that I concur in the legal analysis and rationale as stated by my brother, Judge Mencer, in his excellent majority opinion; however, in utilizing his analysis, I must dissent as to the majority’s application of the law to two of the 22 items over which the teachers sought collective bargaining or a “meet and discuss” conference.
My reading of the statute (Act 195) leads me to find a legislative intent to provide for good faith collective bargaining whenever the teachers’ employment rights are directly affected by “wages, hours and other terms and conditions of employment.” I draw a distinction between the school authority’s “inherent managerial policy” as it relates to the. mandated constitu*248tional and statutory duty to provide a thorough and efficient system of public education, and those matters, which while touching on policy, directly affect the public employe teacher. In other words, following the reasoning of the majority, I believe it would be relatively easy for me to argue that almost everything touching upon teachers’ employment could be argued to be a matter of “inherent managerial policy.” If that is the result of the tack taken by the majority in analyzing what is meant by “inherent managerial policy,” then I believe the legislative intent of Act 195 will have been thwarted.
In reading over the 22 items set forth in the majority opinion, I must agree that, as they are worded, it is difficult to fit most of the items into any one category. For instance, in item No. 4, “Providing separate desks and lockable drawer space for each teacher in the district; . . .”, I agree with the majority that whether or not each teacher shall be provided with a desk appears to come within the intent of “inherent managerial policy.” If, however the teachers had intended to raise an item for collective bargaining concerning the security of the teachers’ personal property while on school premises, then I would find that such an item must be considered personal to the teachers in their employment rights, and would hold that such an item would be subject to good faith in collective bargaining. However, inasmuch as item No. 4, as submitted, is ambiguous, I must agree with the majority’s disposition of that item.
Item No. 9 states, “Eliminating the requirement that teachers chaperone athletic activities;....” Once again the item, as submitted, is lacking in specificity. If the teachers are attempting to collectively bargain on whether or not they shall be paid for chaperoning athletic events, or whether the number of hours they work shall include such activities, then I would find and hold that item No. 9 is one which must be collectively bar*249gained. As stated, however, it is ambiguous, and I must agree with the majority.
Item No. 3 states, “The timely notice of teaching assignment for the coming year; . . . .” It seems to me that this item is direct and personal to the teacher, when compared with the “inherent managerial policy” of the school district. The timely notice of teaching assignments will permit a teacher to so arrange his or her personal life, and preparation for work as to become an item personal to the teacher and outside the “inherent managerial policy” of the school district. I would hold item No. 3 to be subject to collective bargaining.
Item No. 22 reads, “A provision that elementary teachers shall have one period or fifteen minutes per day for planning purposes.” This item also appears to me to be direct and personal to the teacher and comes within the purview of a “condition of employment,” and therefore, subject to collective bargaining.
What I am trying to say in this short dissent is that while I agree with the majority’s analysis of Act 195, I am concerned that the majority’s opinion will be interpreted to mean that teachers have no right to collectively bargain items which, may be directly related to their employment. I believe that general interpretations of a complex statute, such as Act 195, could lead to a dissipation of the employment rights intended by the Legislature. It seems to me that the Board and the courts will have to evaluate each item as it is presented and strike a balance. If the item directly affects the “inherent managerial policy” of the school district as it applies to its mandate to provide an education system, then it is not subject to collective bargaining. If the item directly affects a teacher’s personal rights, as it relates to wages, hours and conditions of employment, then it is subject to collective bargaining. In between these two ends of the spectrum are varying *250shades, which are not subject to any prospective rule making.
I would reverse the court below on items Nos. 3 and 22.
Judges Crumlish, Jr., and Blatt join in this opinion.